                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-079-RJC-DCK

 CERTAIN UNDERWRITERS AT LLOYD'S,                      )
                                                       )
                   Plaintiff,                          )
                                                       )
    v.                                                 )      ORDER
                                                       )
 CSX TRANSPORTATION, INC., and                         )
 EVANSVILLE WESTERN RAILWAY, INC.,                     )
                                                       )
                   Defendants.                         )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 19) filed by Mary Ellen Goode on March 21, 2019, concerning

Kathleen Klein Wubker. Ms. Kathleen Klein Wubker seeks to appear as counsel pro hac vice for

Defendant CSX Transportation, Inc. and Evansville Western Railway, Inc. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 19) is GRANTED. Kathleen Klein

Wubker is hereby admitted pro hac vice to represent Defendant CSX Transportation, Inc. and

Evansville Western Railway, Inc.

         SO ORDERED.


                                         Signed: March 22, 2019
